An automobile owned and operated by the plaintiff, Samuel Lagaña, in which the coplaintiff was a passenger, while making a left turn at a traffic light controlled intersection, collided with a trolley ear of the defendant which was proceeding straight across the intersection. In an action by plaintiff Eleanor Lagaña to recover damages for personal injuries, and by her husband, Samuel Lagaña, for property damage and for loss of services, judgment of the City Court of Mount Vernon reversed on the law and a new trial ordered, with costs to abide the event. It was error to refuse the defendant’s request to charge with respect to lack of negligence of the motorman if the automobile had turned in front of the trolley when the trolley was so close that the motorman could not stop in time to avoid a collision. In view of the state of the proof this refusal to charge was prejudicial. Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur. [See post, p. 878.]